JUDGMENT

Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellants. See Fed, R. App. P. 34(a)(2); D.C. Cir. Rule 84(3). It is
ORDERED AND ADJUDGED that the district court’s orders entered July 6, 2015, and July 22, 2015 be affirmed. Appellants have identified no error in either the dismissal of the complaint for failure t.o comply with Fed. R. Civ. P. 8(a) or the denial of the motion for reconsideration and other relief.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.